Exhibit 99.1 Company / Investor Contact: Tom Wirth EVP & CFO 610-832-7434 tom.wirth@bdnreit.com Brandywine Realty Trust Announces $0.31 Adjusted FFO per Diluted Share for the First Quarter 2016 and Increases 2016 Adjusted FFO Guidance Range to $1.26 to $1.32 per Diluted Share Radnor, PA, April 20, 2016 — Brandywine Realty Trust (NYSE:BDN) today reported its financial and operating results for the three months ended March 31, 2016. Management Comments “During the first quarter, we have executed several landmark transactions that transformed our balance sheet, improved our operating platform and provided additional growth opportunities going forward,” stated Gerard H. Sweeney, President and Chief Executive Officer for Brandywine Realty Trust.“We made excellent progress on our 2016 business plan completing 90% of our $850 million disposition target as we continue reducing or exiting non-core markets. Our remaining portfolio has produced strong operating results. We have increased our speculative revenue target by 12.9% and have completed 76% of our operational business plan. Leasing at FMC was strong with 85,000 square feet of leases signed during the quarter bringing us to 75% leased. We are also excited about being selected by Drexel University as the Master Developer for Schuylkill Yards, a 14-acre site in the heart of University City that will provide excellent growth for years to come. Based on our strong first quarter results, we are raising our 2016 adjusted FFO guidance from $1.23 to $1.30 per diluted share to $1.26 to $1.32 per diluted share.” First Quarter Highlights Financial Results § Funds from Operations (FFO); ($11.6) million, or ($0.07) per basic share, which includes a $66.6 million, or $0.38 per share, charge for the early extinguishment of debt related to our sale of Cira Square. § Adjusted FFO; $55.0 million, or $0.31 per diluted share.We have excluded the early extinguishment of debt charge from our adjusted FFO. § Net income available to common shareholders; $44.1 million, or $0.25 per share, which includes a $66.6 million, or $0.38 per share, charge for the early extinguishment of debt related to our sale of Cira Square.
